People v Bumpers (2020 NY Slip Op 06584)





People v Bumpers


2020 NY Slip Op 06584


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, CURRAN, AND WINSLOW, JJ.


524 KA 18-00282

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJAVARIUS BUMPERS, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Kenneth F. Case, J.), rendered January 2, 2015. The judgment convicted defendant, upon a plea of guilty, of robbery in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of robbery in the first degree (Penal Law
§ 160.15 [3]). Contrary to defendant's contention, he validly waived his right to appeal (see People v Thomas, 34 NY3d 545, 559-560 [2019], cert denied — US — , 140 S Ct 2634 [2020]). Defendant's challenge to the severity of his sentence is foreclosed by his valid waiver of the right to appeal (see People v Lopez, 6 NY3d 248, 255 [2006]).
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court